212 Va. 253 (1971)
CLAUDE F. BLOODGOOD, III
v.
COMMONWEALTH OF VIRGINIA.
Record No. 7630.
Supreme Court of Virginia.
October 11, 1971.
Present, All the Justices.
1.  Death sentence does not constitute cruel and unusual punishment.
2.  Jury's determination of guilt and punishment in single trial does not impair right of accused to impartial jury from a constitutional standpoint.
3.  Accused has burden of proving that he was insane when the offense was committed.
Error to a judgment of the Corporation Court of the City of Norfolk, Part Two.  Hon. Linwood B. Tabb, judge presiding.
Berry D. Willis, Jr.,    for plaintiff in error.
Vann H. Lefcoe, Assistant Attorney General (Andrew P. Miller, Attorney General,    on brief), for defendant in error.
Per Curiam.
At the trial of defendant Claude F. Bloodgood, III, the jury returned a verdict finding him guilty of first degree murder and fixing his punishment at death by electrocution.  Bloodgood now appeals from the conviction order sentencing him in accordance with the verdict.  We can dispose of his contentions summarily.
  The death sentence does not constitute cruel and unusual punishment in contravention of the Eighth Amendment to the Constitution *254 of the United States.     See Fogg     Commonwealth,    208 Va. 541, 159 S.E.2d 616 (1968) (the death penalty for rape does not constitute cruel and unusual punishment).
  A jury's determination of guilt and punishment in a single trial does not impair the right of an accused to an impartial jury in contravention of the Sixth Amendment to the Constitution of the United States.  "From a constitutional standpoint we cannot conclude that it is impermissible for a State to consider that the compassionate purposes of jury sentencing in capital cases are better served by having the issues of guilt and punishment determined in a single trial than by focusing the jury's attention solely on punishment after the issue of guilt has been determined."     McGautha     California, 402 U.S. 183, 221 (1971).  See also    Johnson     Commonwealth,    208 Va. 481, 158 S.E.2d 725 (1968), which like the    McGautha    case involved an attack on a unitary jury trial as violating the Fifth and Fourteenth Amendments.
  The trial court correctly ruled that Bloodgood had the burden of proving that he was insane when the offense was committed.     Taylor Commonwealth,    208 Va. 316, 157 S.E.2d 185 (1967).
The evidence amply supported Bloodgood's conviction of first degree murder.
Affirmed.